DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 17 September 2021 is being considered by the examiner
3.	Claims 1-15 are pending.
4.	Figure 3 of the application illustrates the claimed invention.

    PNG
    media_image1.png
    383
    562
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited: “A method for transmitting data by a user equipment (UE), the method comprising:
receiving, in a first time resource (m), a scheduling assignment (SA);
determining, in a second time resource (n), resources for a physical sidelink shared channel (PSSCH) transmission based on the SA; and 
transmitting data in the resources for the PSSCH transmission, 
wherein the first time resource (n), the second time resource (m), and a value (P’rsvp_RX) converted from a resource reservation interval satisfy an equation 1:
n-m<=P’rsvp_RX.”
 	 Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because line 3 of claim 1, recites “a first time resource (m), while line 7 recites “the first time resource (n)”.
	Likewise, line 4 recites “a second time resource (n), while line 7 recites “the second time resource (m).”
	Independent claim 9 is rejected for the same reason as in rejection of claim 1.
Allowable Subject Matter
6.	Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	The following is an examiner’s statement of reasons for allowance: the prior art made of record: FENG et al. (US 2019/0182840 A1), disclose a method for transmitting data by a user equipment (UE), the method comprising;
	receiving, in a first time resource (m), a scheduling assignment (SA), (figure11,”radio resource candidate search ad ranking in primary suframes”);
	determining, in a second time resource (n), resources for a physical sidelink shared channel (PSSCH) transmission based on the SA (figure11,”select data resources in primary suframe.”); and
	transmitting data in the resources for the PSCCH transmission (figure 11, “transmitting data”).

    PNG
    media_image2.png
    741
    722
    media_image2.png
    Greyscale

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412